—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered May 18, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Linakis, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the hearing court’s determination that his statements were neither made while in custody (see, People v Yukl, 25 NY2d 585, cert denied 400 US 851; People v Sullivan, 224 AD2d 460; People v Nolcox, 190 AD2d 824; People v Smedman, 184 AD2d 601), nor involuntarily (see, People v Tarsia, 50 NY2d 1; People v Louis, 239 AD2d 435; People v Ingram, 208 AD2d 561; People v Hassell, 180 AD2d 819).
The defendant’s remaining contentions lack merit. O’Brien, J. P., Thompson, Sullivan and McGinity, JJ., concur.